In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Balkin, J.), entered September 2, 1998, which denied his objections to an order of the same court (Bannon, H.E.), dated March 20, 1998, which, after a hearing, denied his petition for a downward modification of an order of support dated October 28, 1991.
Ordered that the order is reversed, on the law, without costs or disbursements, the father’s objections are sustained to the extent that the matter is remitted to the Family Court, Nassau County, for a new hearing at which the father will be allowed to examine the mother regarding the actual expenses of the child, and for a new determination.
The Hearing Examiner erred in refusing to allow the father to examine the mother with respect to the actual expenses of the child (see, Matter of Vacca v Vacca, 81 AD2d 673; Matter of Hillman v Hillman, 81 AD2d 1013; Matter of Gajewski v Williams, 56 AD2d 627). Accordingly, the matter is remitted to the Family Court, Nassau County, for a new hearing and thereafter for a new determination on the father’s petition. Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.